Exhibit 10.2

FIRST AMENDMENT

THIS FIRST AMENDMENT (the “First Amendment”) is entered into this 11 day of
January, 2006 by and between HOWARD HUGHES PROPERTIES, LIMITED PARTNERSHIP, a
Delaware limited partnership (“Landlord”) and CARDIOVASCULAR BIOTHERAPEUTICS,
INC., a Delaware corporation (“Tenant”).

R E C I T A L S:

A. Landlord and Tenant entered into that certain Lease, dated November 1, 2005,
(the “Lease”) for space at Plaza West, 1635 Village Center Circle, Suite 250,
Las Vegas, Nevada 89144 (the “Premises”).

B. Landlord and Tenant have agreed to amend the Lease to revise the Commencement
Date of the Lease.

NOW THEREFORE, based upon the covenants and promises contained herein and other
good and valuable consideration, Landlord and Tenant mutually agree as follows:

1. Notwithstanding any provision to the contrary contained in the Lease, the
first sentence of Section 1.7 of the Lease is deleted in its entirely and the
following sentence substituted in lieu thereof:

“1.7 “Commencement Date” shall mean the earlier of the date that Tenant actually
commences any business operations from the Premises, or March 1, 2006, except as
the same may be delayed pursuant to Section 3.3 hereof.”

2. Notwithstanding any provision to the contrary contained in the Lease,
Landlord represents to Tenant, and Tenant represents to Landlord that no broker,
leasing agent or finder has

 

1



--------------------------------------------------------------------------------

been engaged in connection with the transaction contemplated by this First
Amendment. However, in the event of any claims for brokers’ or finders’ fees or
commissions in connection with this First Amendment, Landlord and Tenant hereby
indemnify and hold each other harmless against any loss, claim, expense or
liability with respect to any commissions or brokerage fees claimed as a result
of the execution of this First Amendment and/or the renewal of this Lease due to
any action of the indemnifying party.

3. Except as modified herein, the Lease shall remain in full force and effect.

4. All capitalized terms not defined herein shall have the same meaning as
defined in the Lease.

IN WITNESS THEREOF, this First Amendment has been executed on the day and year
above written.

 

LANDLORD:   TENANT: HOWARD HUGHES PROPERTIES,   CARDIOVASCULAR BIOTHERAPEUTICS,
INC., LIMITED PARTNERSHIP,   a Delaware corporation a Delaware limited
partnership   By:  

/s/ KEVIN T. ORROCK

  By:  

/s/ Mickael A. Flaa

Print Name:   KEVIN T. ORROCK   Print Name:   Mickael A. Flaa Print Title:   Top
Division Executive   Print Title:   CFO

 

2